Citation Nr: 1121773	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to October 1971.  He is the recipient of, among other decorations, the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio that continued a rating of 20 percent disabling for service-connected diabetes mellitus.


FINDING OF FACT

The Veteran's diabetes mellitus has manifested by requiring insulin, a restricted diet, and regulation of activities; it has not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent disabling, but no more, for diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased evaluation for diabetes mellitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that an August 2007 letter fully satisfied the notice requirements of the VCAA, which letter advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.

The Board also notes that the August 2007 notice explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's relevant VA treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with a VA examination in August 2007 relating to his claim.  The Board finds there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since the last VA examination.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the August 2007 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiner reviewed the claims file, interviewed the Veteran and examined him, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds the August 2007 VA examination report is adequate upon which to base a decision.  While the Board acknowledges that the Veteran, in his April 2008 notice of disagreement, argued that the current 20 percent rating was inadequate and that his condition had "progressed," at the same time, the Veteran specifically asserted that such progression was shown on the June 2007 statement from his primary care physician at the VA medical center (VAMC), Dr. R., which the Board has already taken into account in assigning a higher, 40 percent rating as explained below.  The Board further notes that the VA examination was provided in August 2007, which is after the June 2007 statement of Dr. R. that reportedly showed the worsened state of his diabetes.  Finally, the Board notes that the claims file contains over 300 pages of VA treatment records dated from January 2006 to November 2009, and as explained in detail below, while these records reflect that the Veteran was regularly followed at the VAMC for his diabetes, none of these records reflect any symptomatology more severe than that shown on the VA examination report or the June 2007 statement from Dr. R.  For these reasons, the Board finds that a remand for another VA examination is not necessary.  In fact, the Board adds that the Veteran himself requested that a 40 percent disability rating be assigned based on his diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, which 40 percent rating is being granted herein, as explained below.  See Form 9, December 2009.  Under these circumstances, remanding this case for an additional examination would appear to only needlessly delay adjudicating this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating under Diagnostic Code 7913.  The Veteran seeks an increased rating.  The Veteran asserts that his diabetes mellitus requires insulin, a restricted diet, and regulation of activities, thereby entitling him to a higher, 40 percent rating.  See Form 9, December 2009.  For the reasons explained below, the Board agrees that a higher, 40 percent rating is warranted for the Veteran's diabetes mellitus, but no more, for the entire period on appeal.

The Veteran's diabetes mellitus is evaluated under Diagnostic Code 7913.  Diagnostic Code 7913 provides a 20 percent rating for diabetes mellitus requiring a restricted diet as well as insulin or an oral hypoglycemic agent.  38 C.F.R. § 4.119 (2010).  A 40 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities." See 38 C.F.R. § 4.119 (Diagnostic Code 7913).  Medical evidence is required to support a finding that a service-connected diabetes mellitus condition causes regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363, 364 (2007).

A June 2007 statement completed by Dr. R., the Veteran's primary care physician at the VA medical center (VAMC), reflects that he checked the box indicating that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  Dr. R. further added that the Veteran needed to avoid extended strenuous activity.

An August 2007 VA examination report reflects that the examiner noted that the Veteran's diabetes mellitus required insulin, a restricted diet, and that the Veteran was restricted in his ability to engage in extended, strenuous activities per his primary care physician.  The examiner noted that there was no history of hospitalization or episodes of hypoglycemic reactions or ketoacidosis, that the Veteran was employed as a part-time driver for the VA medical center, and that he had not missed any work in the last 12 months on account of his diabetes.  The examiner further noted that the Veteran's diabetes had no affect or a mild affect on certain activities of daily living, and a moderate affect on his ability to shop.  It was also noted that the Veteran did not participate in any sports.

Consistent with the above, VA treatment records dated through November 2009 reflect that the Veteran was prescribed insulin for treatment of his diabetes in June 2007, and that, priorto, he was taking oral hypoglycemic agents.  These VA treatment records also reflect that the Veteran has been prescribed a restricted diet.  The Board also notes that these records reflect that the Veteran has never had any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, during the period on appeal.  In fact, it is noted in an April 2009 VA treatment record that the Veteran has not had a hypoglycemic reaction since 1984.

In light of the above, the Board finds that the Veteran's diabetes mellitus symptoms more nearly approximates the 40 percent rating criteria under Diagnostic Code 7913, but certainly no more.  As shown above, the Veteran's diabetes mellitus has clearly required insulin and a restricted diet since June 2007 (which is also the month in which the Veteran filed for an increased rating), prior to which the Veteran's diabetes required oral hypoglycemic agents only rather than insulin.  Also, as shown above, the Veteran's primary care physician at the VAMC, Dr. R., and the August 2007 VA examiner both opined that the Veteran's diabetes mellitus requires regulation of activities, particularly strenuous activity.  Therefore, the Board finds that the Veteran's diabetes mellitus meets the 40 percent rating criteria under Diagnostic Code 7913, namely, requiring insulin, a restricted diet, and regulation of activities.

The Board has considered whether the Veteran may be entitled to a higher schedular rating for his diabetes mellitus.  As noted above, however, a higher, 60 percent rating under Diagnostic Code 7913 requires episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  There is no evidence, however, that the Veteran's diabetes mellitus ever required any hospitalizations during the period on appeal due to episodes of ketoacidosis or hypoglycemic reactions (the last having been back in 1984), or twice a month visits to a diabetic care provider.  Therefore, the Veteran's symptomatology does not meet the higher, 60 percent rating criteria.

The Board has also considered whether the Veteran is entitled to the 40 percent rating granted herein during the one-year period prior to the filing of the Veteran's claim in June 2007.  The Board notes, however, that a 40 percent rating for diabetes mellitus under Diagnostic Code 7913 requires insulin for treatment (as opposed to oral hypoglycemic agents), whereas the medical evidence clearly shows that the Veteran was not prescribed insulin for treatment until June 2007, when he filed his claim for an increased evaluation.  Therefore, the Board finds that the Veteran is not entitled to the 40 percent rating during this one-year period prior to his claim.

The Board acknowledges that certain VA treatment records reflect that the Veteran was urged by VA clinicians during the period on appeal to exercise (including to lose weight).  See, e.g., VA Treatment Records, August 2007, October 2007, April 2009.  The Board also acknowledges that VA treatment records reflect that, during the period on appeal, the Veteran reported regularly exercising on a treadmill (walking), that he planted a whole garden, and playing golf frequently.  See VA Treatment Records, July 2007 (golfs frequently), January 2008 (walks 2 - 2 1/2 miles per day on treadmill), May 2008 (planted a whole garden).  Nevertheless, none of this information contradicts the basic point that the Veteran was also told to avoid activities that were too strenuous.  The Board again notes that the only two medical opinions of record both reflect that the Veteran's diabetes mellitus requires regulation of his activities, which opinions the Board finds to be the most probative evidence with regard to whether the Veteran's diabetes mellitus requires regulation of activities.  The Board further notes that there is no medical opinion of record that contradicts the opinions of Dr. R. and the VA examiner in this regard.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In summary, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is in favor of granting a higher, 40 percent rating for the Veteran's diabetes mellitus.  As shown above, assignment of staged ratings is not for application.  Hart, supra.

ORDER

Entitlement to a 40 percent disability rating for diabetes mellitus is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


